EXHIBIT A
EXHIBIT A-1
                                                                                                        4/25/2019 3:10 PM
                                                                             Marilyn Burgess - District Clerk Harris County
                                                                                                  Envelope No. 33073391
                          2019-29096 / Court: 333                                                  By: Miaeda Hutchinson
                                                                                                 Filed: 4/25/2019 3:10 PM



                            CAUSE NO.


LORENA DIBELLO                                                   IN THE DISTRICT COURT OF
 Plaintiff,


v.                                                                  HARRIS COUNTY, TEXAS

INTERCONTINENTAL TERMINALS
COMPANY, LLC, and
ALICE RICHARDSON
  Defendants.                                                              JUDICIAL DISTRICT


     PLAINTIFF'S ORIGINAL PETITION AND APPLICATION FOR TEMPORARY
            RESTRAINING ORDER AND TEMPORARY INJUNCTION,
                      AND REQUEST FOR DISCLOSURE

       COMES NOW Plaintiff Lorena DiBello, and files this Original Petition and Application

for Temporary Restraining Order and Temporary Injunction, and Request for Disclosure and, in

support thereof, would respectfully show the Court as follows:

                           I.      DISCOVERY CONTROL PLAN

       1.      Plaintiff intends to conduct discovery in this case under Level II pursuant to Rule

 190.4 of the Texas Rules of Civil Procedure.

                                        II.     PARTIES

       2.      Plaintiff, Lorena DiBello, is an individual who resides is in Harris County, Texas.

       3.      Intercontinental Terminals Company LLC ("ITC"), Defendant herein, is a

Delaware Company doing business in the State of Texas for monetary profit. Based upon

information and belief, ITC is the owner of the property and facility located in Deer Park, Texas,

hereinafter ("ITC facility"). As detailed in the Texas Secretary of State records, Intercontinental

Terminals Company LLC maintains a corporate office in Texas, located at 1021 Main St. #1150,
Houston, Texas 77002-6508. ITC has availed itself of the jurisdiction and laws of the State of

Texas. Defendant may be served with process by and through its registered agent for service of

process in the State of Texas: CT Corporation System, 1999 Bryan St., Suite 900, Dallas, Texas

75201-3136.

       4.      Alice Richardson is an individual who may be served with process at her place of

employment or her residence.

       5.      Plaintiff specifically invokes the right to institute this suit against whatever entity

was conducting business using the assumed or common name of "Intercontinental Terminals

Company" with regard to the events described in this Petition. Plaintiff expressly invokes her

right under Rule 28 of the Texas Rules of Civil Procedure to have the true name of this party

substituted at a later time upon the motion of any party or of the Court.

                             III.   VENUE AND JURISDICTION

       6.      The subject matter in controversy is within the jurisdictional limits of this Court.

Plaintiff seeks monetary relief in an amount less than $75,000.00. Venue is proper in Harris

County, Texas, pursuant to Texas Civil Practice and Remedies Code § 15.002(a)(1) because it is

the county where all or a substantial part of the events or omissions giving rise to the claim

occurred. Venue is proper as to Plaintiff and Defendants under Texas Civil Practice & Remedies

Code § 15.005.

       7.      The Court has subject matter jurisdiction over this civil action because Plaintiff

seeks damages in an amount exceeding the Court's minimum jurisdictional limits.

       8.      The Court has specific and general personal jurisdiction over Defendant

Intercontinental Terminals Company LLC, because Defendant owns property located in Texas,

and this Defendant has purposely availed itself of the privilege of conducting business and



                                                 2
activities within Texas for monetary profit; it has substantial and continuous contacts with the

State of Texas, generally and with respect to this action, to satisfy both general and specific

minimum contacts; and exercising jurisdiction over it does not offend the traditional notions of

fair play and substantial justice. This Defendant has corporate headquarters in Houston, Texas

pursuant to the Texas Secretary of State's records.

       9.      Plaintiff seeks damages in an amount less than $75,000.00, and federal courts lack

jurisdiction over this suit. There is incomplete diversity of citizenship, insufficient damages are

being claimed, and Plaintiff's claims raise no federal question. Thus, any attempt to remove this

case to federal court is improper. Here, Plaintiff seeks no further relief under a federal law,

statute, regulation, treaty or constitution, nor do Plaintiff's rights to relief necessarily depend on

the resolution of a substantial question of federal law.

                                            IV.   FACTS

       10.     On or about 10:30 a.m. on Sunday, March 17, 2019, a fire started in the ITC tank

yard and first ignited a tank containing naphtha. That fire continued to spread throughout the

ITC terminal, engulfing at least eight tanks and sending massive plumes of black smoke over and

into the communities of southeast Texas. This massive cloud, containing toxic chemicals, ash

and fumes, continued to spread and cause injuries and damages to Plaintiff After burning for

three straight days, the fire was finally extinguished in the early morning hours of Wednesday,

March 20th, only to reignite hours later.




                                                  3
                            \




                                                                     \




\•.•-•N,   1i




                                                                                                                                      : :e:i':',: ?:
                                                                 .:z\ z                                     `4;., ..,,,,,, ,   ...   4 \\.         .,
                                                                                                    N".4. .N. 'Az..s
                                                                                                                   .k.'`,..
                                                                                                                        sS
                                                               \\\\                                             \A          .
                                                                          •-•\---\--\---\--\-,1\
                                                                                         \       \\ .:.\\-
                                                                                                        ,,.<•;;;;;;;:
                                                                                                                 s\•:..,1 a\ ,„
                                                                                                                             s - 4.:\*
                                                                                                                                     -•••••••:\.
                                                                                                                                      \\ c -..




           11.   The Sr was again extinguished. There was another flare-up on Thursday, March

214, causing a release of benzene into the atmosphere, in addition to all of the other chemicals

both previously released and continually being released from the ITC tanks. On Friday, March

22, 2019, there was yet another re-ignition of one of the tanks, forcing another shelter-in-place

for the Plaintiff.

           12.   Upon information ad belief, the Sr may have been started when a tank

overheated, and the safety mechanism did not work properly and was unable to prevent the fire.

As a result, from March 17, 2019 through the date of this filing, ITC has released the following

toxic chemicals (mong others) into the atmosphere: Toluene, Xylene, Naphtha, and Benzene.




                                               4
    •




5
Plaintiff has been exposed and re-exposed several times over with these toxic chemicals, causing

her severe injuries and damages.

        13.    Local news agencies, relying on information given by ITC officials, reported that

the air was safe, and no dangerous chemicals had been released by the initial fire on March 17,

2019.

        14.    ITC has a long history of state and federal environmental violations. According to

the Texas Commission on Environmental Quality, Intercontinental Terminals Company (ITC)

has been fined for multiple infractions that could have been avoided. In 2008, ITC was fined

when a relief valve failed causing 6,745 pounds of unauthorized butadiene to be released into the

atmosphere due to the facility's failure to prevent an increase in pressure. The Commission said

the event was "avoidable by better operational practices." Butadiene is a carcinogen to humans

and is used to make plastics.

        15.    In 2009, ITC was fined for failing to "prevent the overloading of a railcar

resulting in the unauthorized release of 1,452 pounds of toluene, a hazardous air pollutant, during

a four-hour emissions event." This event was also said to be avoidable because the release was

due to an operator failing to tighten a bolt on a hatch.

        16.    Additionally, ITC has been the subject of repeated water violations. In 2017, The

Texas Commission on Environmental Quality fined ITC for releasing cyanide into the San

Jacinto River basin in an amount more than ten times the permitted levels. In 2016, ITC released

more than three times the limit for sulfide, and in 2015 ITC was found over the limit for chlorine

discharge. Since July 2017, ITC has also failed to file monitoring reports on its chemical

services, as required by federal regulations.




                                                  6
        17.    Residents, including Plaintiff herein, who had no health issues before the ITC fire,

soon began complaining of upper respiratory symptoms and respiratory infections, including

bronchitis and pneumonia, itchy, burning eyes, tight, burning throats, and the like—symptoms,

illnesses and injuries that did not exist prior to the explosions and fires at the ITC facility and

illnesses resulting from and exacerbated by the subsequent fires and chemical releases at the ITC

facility.

                                  V.     CAUSES OF ACTION

        18.    Plaintiff incorporates by reference all preceding paragraphs as if fully stated

herein and further states as follows:

A.      NEGLIGENCE

        19.    On the occasion in question, as more fully described above in Section IV,

Defendants committed acts of omission and commission, which collectively and separately

constituted negligence. Defendants had a duty to exercise ordinary care, meaning that degree of

care that would be used by any chemical company of ordinary prudence under the same or

similar circumstances, and Defendants breached that duty, including but not limited to one or

more of the following ways:

        a.     In failing to properly store chemicals at the ITC facility;

        b.     In failing to develop, implement, and maintain proper procedures for the backup
               refrigeration of chemicals stored at the ITC facility;

        c.     In failing to develop, implement, and maintain proper safety procedures and
               protocol concerning the safe maintenance of the highly toxic and inherently
               dangerous chemicals maintained at the ITC facility;

        d.     In failing to have adequate procedures in place to protect the safety and welfare of
               the community in the event of a catastrophe;

        e.     In failing to provide the public accurate information on the chemicals being
               released;


                                                 7
        f.     In failing to properly warn the public concerning the risks and dangers associated
               with the highly toxic and inherently dangerous chemicals maintained at the ITC
               facility;

        g.     In failing to implement and maintain proper procedures, as established by ITC
               and governmental agencies regarding the safe and proper handling of chemicals at
               the ITC facility; and

        h.     In failing to adequately prepare for a major fire event, having had the knowledge
               that such an event was foreseeable.

        20.    As to Defendant Alice Richardson, she failed to properly disclose to and warn the

public in general and specifically our Plaintiff of the high levels of dangerous chemicals and

carcinogens being released into the atmosphere as a result of the burning tanks at the ITC

facility.

        21.    Defendants' breaches were a proximate cause of the occurrence in question and

the injuries and damages sustained by Plaintiff herein.

B.      GROSS NEGLIGENCE

        22.    Defendants unconscionably and wantonly neglected to take the actions reasonably

required to correct its past mistakes and omissions and unconscionably and wantonly neglected

to reasonably protect the citizens of Harris County, Texas and surrounding communities

(including, but not limited to Deer Park, LaPorte, Pasadena, Sheldon, Channelview, Galena Park

and Jacinto City) from the unreasonably dangerous condition it created. These acts of omission

and commission, included, but were not limited to those as described herein under Section V(A).

        23.    Defendants committed acts of omission and commission, which collectively and

severally, constituted malice under Chapter 41 of the Texas Civil Practices & Remedies Code,

which malice was a proximate cause of the accident described herein. Plaintiff seeks exemplary

damages as allowed by law in an amount to be determined at trial. These acts of malice involved

an extreme degree of risk considering the probability and magnitude of harm to others; and of


                                                8
which Defendants had actual, subjective awareness of such risks involved, but nevertheless

proceeded with conscious indifference to the rights, safety or welfare of others.

C.     NEGLIGENCE PER SE

       24.     Defendants' conduct described herein constitutes an unexcused breach of duty

imposed by law. Plaintiff is a member of the class that the law was designed to protect.

Defendants' unexcused breach of the duty imposed by the law proximately caused the Plaintiff's

injuries and damages described herein.

D.     NEGLIGENT MISREPRESENTATION

       25.     Defendant Alice Richardson made representations to Plaintiff, the residents of the

affected communities, and the public at large concerning the ITC facility, the risk and

consequences of the fires and the emission of toxic chemicals into the atmosphere. Defendants

downplayed the risks associated with the fires and toxicity of the chemicals at issue. On or about

March 18, 2019, Defendant Richardson released statements that the "risk of explosion remained

minimal" and "the air quality around the facility was below levels that would represent a health

concern."

       26.     Defendants ITC and Richardson supplied this misleading information and failed

to exercise reasonable care when doing so. Plaintiff relied upon these representations to her

detriment. Plaintiff justifiably relied upon these representations.

       27.     As a proximate result of Defendants' negligent misrepresentations Plaintiff has

suffered substantial harm and injury. Plaintiff is entitled to recover all actual damages, both

general and special, against Defendants for tortious representations.




                                                  9
    VI. APPLICATION FOR TEMPORARY RESTRAINING ORDER AND
TEMPORARY INJUNCTION — INTERCONTINENTAL TERMINALS COMPANY LLC

       28.     In light of the above described facts, Plaintiff seeks recovery from Defendants.

Plaintiff is likely to succeed on the merits of this lawsuit. Plaintiff is concerned that Defendant

Intercontinental Terminals Company LLC will change, alter, destroy, convert, or even transport

evidence involved in this incident. Unless this Honorable Court immediately restrains the

Defendants, Plaintiff will suffer immediate and irreparable injury, for which there is no adequate

remedy at law to give Plaintiff complete, final and equal relief. More specifically, Plaintiff will

show the court that the harm to Plaintiff is imminent. This imminent harm will cause Plaintiff

irreparable injury in that the Plaintiff in this lawsuit will lose the opportunity to inspect and

photograph the evidence and will be unable to prosecute her claim. There is no adequate remedy

at law which will give Plaintiff complete, final and equal relief.

       29.     In order for the Plaintiff to properly investigate and pursue her claim, and recover

damages and see that justice is done, this Court should restrain the Defendants, their agents,

servants, employees, contractors, contract employees, attorneys and those acting in concert with

or in representation of said Defendants from in any way changing, altering, destroying,

modifying, converting, selling or transporting the evidence described below which was involved

in this incident. Plaintiff is willing to post a reasonable temporary restraining order bond and

request the court to set such bond. Plaintiff has met her burden by establishing each element

which must be present before injunctive relief can be granted by this Court, therefore Plaintiff is

entitled to the requested temporary restraining order.

       30.     In order to preserve the status quo during the pendency of this action, Plaintiff

prays the Court restrain and/or enjoin Defendants from in any way changing, altering,




                                                 10
destroying, modifying, converting, selling, or transporting, the below described evidence.

Plaintiff also seeks an order preserving:

   a. Any and all photographs and videotapes, including drone footage, of the scene of the
      incident(s), parties or equipment involved, including but not limited to the subject tanks
      and any other equipment involved in the March 17, 2019 to March 22, 2019, incident at
      the ITC facility in Deer Park, Texas;

   b. Any and all stickers, safety slogans, warnings, etc. attached to or placed on the premises
      and/or equipment located at the ITC facility in Deer Park, Texas;

   c. Any and all equipment, including manuals and materials related to the same, that were
      and/or have been used in the maintenance of the containers utilized at the ITC facility in
      Deer Park, Texas from January 1, 2008 to the present;

   d. Any and all documents/communications regarding the chemicals involved in the fires and
      emissions events at the ITC facility in Deer Park, Texas on March 17 — 22, 2019;

   e. Any and all documents, records, communications, samples, protocols and/or
      measurements relating to any testing of the air in or within a twenty (20) mile radius of
      the ITC facility in Deer Park, Texas, for the presence of toxic / hazardous chemicals from
      March 17, 2019 to the present;

   f. Any and all documents, records, communications, samples, and/or measurements relating
      to any testing for the presence of hazardous materials of any soil on or within a twenty
      (20) mile radius of the ITC facility in Deer Park, Texas, from March 17, 2019 to the
      present;

   g. Any and all documents, records, communications, samples, and/or measurements relating
      to any testing of debris emitted from the ITC facility located in Deer Park, Texas from
      March 17, 2019 to the present;

   h. Any and all documents, records, samples, protocols, and/or measurements relating to any
      testing of any debris or materials collected from ITC residents within a twenty (20) mile
      radius of the ITC facility located in Deer Park, Texas from March 17, 2019 to the present;

   i.   Any and all documents or records relating to the incident and subject containers,
        including but not limited to any records, communications, documents, emails, text
        messages, by and between ITC, its agents, directors, employees, and assigns, and: the
        Department of Justice, the Occupational & Safety Health Administration, the Chemical
        Safety Board, the Environmental Protection Agency, the Texas Center for Environmental
        Quality, the Deer Park and Harris County fire departments, any emergency responders
        who responded to the fires at the ITC facility located in Deer Park, Texas, and any other
        state or federal regulatory agency;



                                               11
   J. Any and all emails, electronic data, documents, statements, diaries, calendar entries,
      memos, incident reports, call slips or telephone messages, text messages, facsimiles,
      voicemail messages and correspondence related to the fires and/or emissions events at the
      ITC facility in Deer Park, Texas;

   k. Any and all log books, maintenance logs, cargo logs, maintenance and repair records,
      inspection reports, annual inspection reports, operating manuals, actual audiotape
      recordings or any transcript or any recorded statements, mobile radio and dispatch
      records pertaining to the fires and/or emissions events at the ITC facility in Deer Park,
      Texas; and

   1.   Samples of any and all chemicals maintained at the ITC facility in Deer Park, Texas as of
        March 17, 2019 to the present.


        31.    The foregoing tangible and physical evidence is relevant and reasonably

necessary to determine the cause of Plaintiff's injuries, the loss of which would be irreparably

harmful to Plaintiff. It is essential that the court act immediately, prior to giving notice to

Defendants and conducting a hearing on the matter, so as to adequately preserve the status quo.

        VII.   REQUEST FOR HEARING ON TEMPORARY RESTRAINING ORDER
                    AND SUBSEQUENT INJUNCTIVE RELIEF

        32.    Plaintiff would further request this Court to set a hearing on Plaintiff's

Application for Temporary Restraining order and subsequent injunctive relief in this matter.

                            VIII.     REQUEST FOR INSPECTION

        33.    Plaintiff also requests that this Court issue an Order permitting the Plaintiff's

attorneys and investigative staff, including but not limited to consulting experts, to have access to

the premises in question to inspect, photograph, and film said premises. Such access for the

purpose of inspection, photographing and filming is essential in order for the Plaintiff to prepare

her cause and to see that justice is done.




                                                 12
                                      IX.      DAMAGES

       34.     As a direct and proximate result of the occurrence made the basis of this lawsuit,

Plaintiff was caused to suffer severe bodily injuries, and to incur the following damages:

               a.     Reasonable medical care and expenses in the past. These expenses were
                      incurred by Plaintiff for the necessary care and treatment of the injuries
                      resulting from the accident complained of herein and such charges are
                      reasonable and were usual and customary charges for such services in
                      Harris County, Texas;

               b.     Reasonable and necessary medical care and expenses which will in all
                      reasonable probability be incurred in the future;

               c.     Physical pain and suffering in the past;

               d.     Physical pain and suffering in the future;

               e.     Physical impairment in the past;

               f.     Physical impairment which, in all reasonable probability, will be suffered
                      in the future;

               g.     Loss of earnings in the past;

               h.     Loss of earning capacity which will, in all probability, be incurred in the
                      future;

               i.     Disfigurement in the past;

               j.     Disfigurement in the future;

               k.     The cost of future medical monitoring;

               1.     Mental anguish in the past;

               m.     Mental anguish in the future;

               n.     Injury to the land that resulted in cost of repairs, loss of use, or any
                      combination thereof;

               o.     Injury to improvements cost of repairs, loss of use, or any combination
                      thereof; and


                                                13
                P.      Injury to business that resulted in lost profits, loss of credit or reputation
                        thereof, loss of goodwill, or any combination thereof.

                                  X.     PRESERVING EVIDENCE

        35.     Plaintiff hereby requests and demands that Defendants preserve and maintain all

evidence pertaining to any claim or defense related to the incidents made the basis of this lawsuit

or the damages resulting therefrom, including statements, photographs, videotapes, audiotapes,

surveillance or security tapes or information, business or medical records, incident reports, tenant

files, periodic reports, financial statements, bills, telephone call slips or records, estimates,

invoices, checks, measurements, correspondence, facsimiles, email, voicemail, text messages,

any evidence involving the incident in question, and any electronic image or information related

to the referenced incident or damages. Failure to maintain such items will constitute "spoliation"

of the evidence.

                                       XI.   REQUEST FOR DISCLOSURE

        36.     Pursuant to Rule 194 of the Texas Rules of Civil Procedure, Defendants are

requested to disclose the information and material described in Rule 194.2 within fifty (50) days

of the service of this request.

                                             XII.   PRAYER

        WHEREFORE, PREMISES CONSIDERED, Plaintiff prays that:

        a.      Defendants be cited to appear and answer herein,

        b.      a temporary restraining order will issue without notice to Defendant

        Intercontinental Terminals Company, LLC restraining Defendant as described herein,

        c.      the Court set a reasonable bond for the temporary restraining order,

        d.      after notice and hearing, a temporary injunction will issue enjoining and

        restraining Defendant from the conduct described herein,


                                                    14
e.     Plaintiff be awarded her damages from Defendants herein, jointly and severally,

as more fully described in Section IX above;

f.     Plaintiff be awarded her costs of suit;

g.     Pre-judgment and post-judgment interest on all applicable amounts be awarded to

Plaintiff at the maximum non-usurious rate as allowed by law;

h.     Plaintiff be awarded exemplary damages; and

i.     Plaintiff be awarded such other and further relief, both at law and in equity, to

which Plaintiff may be justly entitled.

                                      Respectfully submitted,

                                      ABRAHAM, WATKINS, NICHOLS,
                                        SORRELLS, AGOSTO & AZIZ

                                      By: /s/ Benny Agosto, Jr.
                                             Benny Agosto, Jr.
                                             Texas Bar. No. 00794981
                                             bagosto@awtxlaw.com
                                             800 Commerce Street
                                             Houston, Texas 77002
                                             Tel. (713) 222-7211
                                             Fax. (713) 225-0827

                                          ATTORNEY FOR PLAINTIFF


            PLAINTIFF HEREBY DEMANDS TRIAL BY JURY




                                           15
EXHIBIT A-2
                                      CAUSE NO. 2019-29096

LORENA DIBELLO,                                  §          IN THE DISTRICT COURT OF
                                                 §
               Plaintiff,                        §
                                                 §
v.                                               §           HARRIS COUNTY, TEXAS
                                                 §
INTERCONTINENTAL TERMINALS                       §
COMPANY LLC, and ALICE                           §
RICHARDSON,                                      §
                                                 §
               Defendants.                       §          333rd JUDICIAL DISTRICT

 DEFENDANTS INTERCONTINENTAL TERMINALS COMPANY LLC AND ALICE
  RICHARDSON’S MOTION TO TRANSFER VENUE AND, SUBJECT THERETO,
                       ORIGINAL ANSWER

               Defendants Intercontinental Terminals Company LLC and Alice Richardson

(collectively, “Defendants”) file their Motion to Transfer Venue and, subject thereto, Original

Answer to Plaintiffs’ Original Petition and Application for Temporary Restraining Order and

Temporary Injunction, and Request for Disclosure (the “Petition”).

                               I.       Motion to Transfer Venue

               Pursuant to Rule 257 of the Texas Rules of Civil Procedure, Defendants

respectfully request that venue for this action be transferred from Harris County to another

county of proper venue under the Texas Civil Practice and Remedies Code. Defendants will

supplement the record with a brief in support of their motion and necessary affidavits upon

completion of sufficient discovery.

                                      II.    General Denial

               Pursuant to Rule 92 of the Texas Rules of Civil Procedure, Defendants generally

deny the allegations and claims set forth in Plaintiffs’ Petition and demand strict proof thereof by

a preponderance of the credible evidence, as required by the Constitution and laws of the State of

Texas.
                                   III.    Affirmative Defenses

               1.      Plaintiffs fail to state a claim upon which relief can be granted.

               2.      Plaintiffs’ claims are barred because Plaintiffs lacks standing to bring, in

whole or in part, the claims alleged in the Petition.

               3.      Defendants assert the defense of contributory or comparative negligence

to the extent that the damages and injuries alleged in Plaintiffs’ Petition were legally and

proximately caused, in whole or in part, by the negligence, fault, negligence per se, and other

culpable conduct of other persons or parties who failed to exercise the requisite degree of care

and caution, entitling Defendants to have the Court and jury apply the doctrine of comparative

negligence established by Tex. Civ. Prac. & Rem. Code § 33.001 et seq. to reduce any judgment

against it by the degree of negligence or fault attributable to any other person or party.

               4.      Defendants assert the defense of superseding or intervening cause to the

extent that the damages and injuries alleged in Plaintiffs’ Petition were legally and proximately

caused by separate and independent events or agencies that were not the result of Defendants’

actions or reasonably foreseeable to Defendants or within their control.

               5.      Defendants deny that the alleged injuries of Plaintiffs were proximately

caused by any alleged act or omission of Defendants.

               6.      As an affirmative defense, the evidence may show that one or more claims

of Plaintiffs are barred in whole or in part by the failure to mitigate damages.

               7.      As an affirmative defense, the evidence may show that one or more of

Plaintiffs’ claims are barred in whole or in part by the doctrine of waiver.

               8.      Alternatively, should any amount be cast against Defendants in judgment,

Defendants are entitled to a credit and off-set for any and all payments made to Plaintiffs for any




                                                  2
purpose arising out of the incident and/or claims made the subject of this litigation, including,

but not limited to, settlement credits.

               9.      Defendants deny any liability for punitive or exemplary damages. In any

event, Plaintiffs’ claims for exemplary damages are limited by Tex. Civ. Prac. & Rem. Code

§ 41.008.

               10.     Defendants deny any liability for punitive or exemplary damages. In any

event, Plaintiffs’ claim for punitive damages against Defendants cannot be sustained because an

award of punitive damages under Texas law without proof of every element beyond a reasonable

doubt would violate Defendants’ rights under Amendments IV, V, VI, and XIV of the United

States Constitution and under Sections 9, 10, 14, and 19 of Article I of the Texas Constitution.

               11.     Defendants deny any liability for punitive or exemplary damages. In any

event, Plaintiffs’ claims for punitive damages against Defendants cannot be sustained because an

award of punitive damages under Texas law by a jury that (1) is not provided any standard of

sufficient clarity for determining the appropriateness or the appropriate size of any punitive

damages award; (2) is not instructed on the limits of punitive damages imposed by the applicable

principles of deterrence and punishment; (3) is not expressly prohibited from awarding punitive

damages or determining the amount of an award of punitive damages, in whole or in part, on the

basis of invidiously discriminatory characteristics; (4) is permitted to award punitive damages

under a standard for determining liability for punitive damages that is vague and arbitrary and

does not define with sufficient clarity the conduct or mental state that makes punitive damages

permissible; and (5) is not subject to judicial review on the basis of objective standards, would

violate Defendants’ due process rights guaranteed by the Fourteenth Amendment to the United

States Constitution and by Section 19 of Article I of the Texas Constitution.




                                                 3
                12.    Defendants deny any liability for punitive or exemplary damages. In any

event, a punitive damages award would violate the prohibition against excessive fines contained

in the Eighth Amendment to the United States Constitution, as embodied in the due process

clause of the Fourteenth Amendment to that Constitution, and Article I, § 19 of the Texas

Constitution.

                13.    Defendants reserve the right to assert other affirmative defenses, cross-

claims, and designations of responsible third parties as discovery proceeds.

                                     IV.     Right to Amend

                Defendants reserve the right to amend this Answer.

                                     V.     Request for Jury

                Defendants request a trial by jury and will pay the required fee in accordance with

the deadlines imposed by the Texas Rules of Civil Procedure.

                                           VI.    Prayer

                Defendants request that this Court, after trial or final hearing of this case, enter

judgment in Defendants’ favor, that Plaintiffs take nothing by reason of this suit, and that the

Court award Defendants their costs of court and expenses and all other relief to which they are

entitled.




                                                 4
Respectfully submitted,

BAKER BOTTS L.L.P.

By: /s/ Russell C. Lewis
       Russell C. Lewis
       Texas Bar No. 24036968
       Michael S. Goldberg
       Texas Bar No. 08075800
       Benjamin Gonsoulin
       Texas Bar No. 24099682
       Kelly Hanen
       Texas Bar No. 24101862
       Elizabeth Furlow
       Texas Bar No. 24109899
       One Shell Plaza
       910 Louisiana Street
       Houston, Texas 77002-4995
       Telephone: (713) 229-1767
       Facsimile: (713) 229-2867
       russell.lewis@bakerbotts.com
       michael.goldberg@bakerbotts.com
       ben.gonsoulin@bakerbotts.com
       kelly.hanen@bakerbotts.com
       elizabeth.furlow@bakerbotts.com




   5
                                            PHELPS DUNBAR LLP

                                            By: /s/ Ivan M. Rodriguez
                                                   Ivan M. Rodriguez
                                                   Texas Bar No. 24058977
                                                   Marc G. Matthews
                                                   Texas Bar No. 24055921
                                                   Michael E. Streich
                                                   Texas Bar No. 24079408
                                                   500 Dallas, Suite 1300
                                                   Houston, Texas 77002
                                                   Telephone: (713) 626-1386
                                                   Telecopier: (713) 626-1388
                                                   Ivan.rodriguez@phelps.com
                                                   Marc.matthews@phelps.com
                                                   Michael.streich@phelps.com

                                            ATTORNEYS FOR DEFENDANTS
                                            INTERCONTINENTAL TERMINALS
                                            COMPANY LLC AND ALICE RICHARDSON



                               CERTIFICATE OF SERVICE

               This certifies that a copy of the above and foregoing was sent by electronic mail
to the following counsel of record on this 24th day of May, 2019:

              Benny Agosto, Jr.
              Abraham, Watkins, Nichols, Sorrels, Agosto & Aziz
              800 Commerce Street
              Houston, Texas 77002
              bagosto@awtxlaw.com
              Attorney for Plaintiff

                                            /s/ Russell C. Lewis
                                            Russell C. Lewis




                                               6
